People v Roman (2018 NY Slip Op 06388)





People v Roman


2018 NY Slip Op 06388


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


986.1 KA 16-01230

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHANNA ROMAN, DEFENDANT-APPELLANT. 


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (WILLIAM T. EASTON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered April 29, 2010. The appeal was held by this Court by order entered April 27, 2018, the decision was reserved and the matter was remitted to Oneida County Court for further proceedings (160 AD3d 1492). 
Now, upon reading and filing the stipulation of discontinuance signed by defendant on July 30, 2018, and by the attorneys for the parties on July 16 and August 13, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court